                  IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF PUERTO RICO


FRANCISCA RESTO-MONTAÑEZ,

     Plaintiff,

                  v.                    Civil No. 18-1205 (FAB)

ADAM CHANCE, et al.,

     Defendants.



                          OPINION AND ORDER

BESOSA, District Judge.

     Defendants Adam Chance, Curee Chance, and their conjugal

partnership (collectively “defendants”) move to dismiss plaintiff

Francisca Resto-Montañez (“Resto”)’s complaint pursuant to Federal

Rule of Civil of Procedure 12(b)(1) (“Rule 12(b)(1)”) and Federal

Rule Civil Procedure 12(b)(6) (“Rule 12(b)(6)”).    (Docket No. 11.)

For the reasons set forth below, the defendants’ motion to dismiss

is DENIED.

I.   Background

     The Court construes the following facts from the complaint

“in the light most favorable to the plaintiff” and “resolve[s] any

ambiguities” in the plaintiff’s favor.      See Ocasio-Hernández v.

Fortuño-Burset, 640 F.3d 1, 17 (1st Cir. 2011) (discussing the

Rule 12(b)(6) standard of review); see Viqueira v. First Bank, 140
Civil No. 18-1205 (FAB)                                                        2

F.3d 12, 15 (1st Cir. 1998) (discussing the Rule 12(b)(1) standard

of review).

      On December 19, 2016, Resto and the defendants executed a

lease agreement (“agreement”).           (Docket No. 1 at p. 2.)        Pursuant

to the agreement, Resto would lease her residential property

(“property”) in Humacao, Puerto Rico to the defendants for a

monthly payment of $5,500 from February 2017 through January 2018.

Id.    The    defendants    would   pay    for   the   utilities’   services,

including water, electricity, internet, and cable television, and

would obtain an insurance policy “covering up to $150,000 in

potential damages to the Property, its furniture, appliances,

paintings, and art work.”       Id. at pp. 2-3.

      On September 20, 2017, Hurricane María caused damages to the

property exceeding $150,000.         (Docket No. 1 at p. 3.)        According

to Resto, the defendants “obtained an insurance policy covering

potential    damages   only   up    to    $50,000,”    in   violation    of   the

agreement.    Id.   Resto claims that the defendants also “breached

their obligation to pay off their water utility bill” of $312.12

and submit “the required monthly payments from October 2017 through

January 31, which sum up to $22,000.”            Id.

      On April 13, 2018, Resto commenced this action, “seeking to

collect monies owed by the defendants for breach of contract under

Puerto Rico law.”          (Docket No. 1 at p. 1.)            Resto requests
Civil No. 18-1205 (FAB)                                                   3

approximately $122,312 in damages, plus the applicable interest,

for the defendants’ “breach in failing to pay rent from October

2017 through January 2018;” “breach in securing insurance coverage

only for $50,000, leaving uncovered the rest of the damages which

exceed $100,000;” and “breach in paying [their water bill].”

(Docket No. 1 at p. 4.)        Resto invokes this Court’s diversity

jurisdiction because she “is a born and raised citizen of the

Commonwealth of Puerto Rico,” and the defendants “are residents of

the state of Georgia.”      Id. at p. 2.

       The defendants move to dismiss Resto’s claims.         (Docket No.

11.)    They argue that “this Court simply doesn’t have subject

matter jurisdiction to entertain this controversy” because the

defendants “were domiciled in Puerto Rico at the time the complaint

was filed.”    Id. at pp. 2 & 9.    The defendants also contend that

the agreement contains a “forum selection clause which prohibits

this [C]ourt to exercise its jurisdiction.”        Id. at p. 2.

II.    Standard of Review

       Rule 12(b) permits a party to assert defenses against claims

for relief.     Fed. R. Civ. P. 12.        A court, nonetheless, “must

construe the complaint liberally,” Aversa v. United States, 99

F.3d 1200, 1210 (1st Cir. 1996), and a complaint that adequately

states a claim may still proceed even if “recovery is very remote

and    unlikely.”   Ocasio-Hernández,      640   F.3d   at   13   (internal
Civil No. 18-1205 (FAB)                                                     4

quotation marks and citations omitted); see Katz v. Pershing, LLC,

672 F.3d 64, 70 (1st Cir. 2012) (“In considering the pre-discovery

grant of a motion to dismiss for lack of standing, [courts] accept

as      true   all    well-pleaded     factual      averments        in   the

plaintiff’s . . . complaint and indulge all reasonable inferences

therefrom in his favor.”) (internal citation omitted).

       Rule 12(b)(1) allows a court to dismiss a complaint when a

plaintiff fails to establish subject-matter jurisdiction.              Fed. R.

Civ. P. 12(b)(1).     The party asserting jurisdiction has the burden

of demonstrating the existence of federal jurisdiction.              See Droz-

Serrano v. Caribbean Records Inc., 270 F. Supp. 2d 217, 217 (D.P.R.

2003) (García-Gregory, J.) (citing Murphy v. United States, 45

F.3d    520,   522   (1st   Cir.   1995)).    “As    courts     of    limited

jurisdiction, federal courts have the duty to construe their

jurisdictional grants narrowly.”       Fina Air, Inc. v. United States,

555 F. Supp. 2d 321, 323 (D.P.R. 2008) (Besosa, J.) (citing Alicea-

Rivera v. SIMED, 12 F. Supp. 2d 243, 245 (D.P.R. 1998) (Fusté,

J.)).

       A defendant may move to dismiss an action for failure to state

a claim upon which relief can be granted. Fed. R. Civ. P. 12(b)(6).

To survive a Rule 12(b)(6) motion to dismiss, a complaint must

contain sufficient factual matter “to state a claim to relief that

is plausible on its face.”           Bell Atl. Corp. v. Twombly, 550
Civil No. 18-1205 (FAB)                                            5

U.S. 544, 570 (2007).     A court must decide whether the complaint

alleges sufficient facts to “raise a right to relief above the

speculative level.”   Id. at 555.

III. Applicable Law

     A.   Diversity Jurisdiction

          Diversity jurisdiction requires an amount in controversy

that exceeds $75,000, excluding interest and costs, and complete

diversity of citizenship between all plaintiffs and defendants.

See 28 U.S.C. § 1332(a); Padilla-Mangual v. Pavía Hosp., 516

F.3d 29, 31 (1st Cir. 2008).    “[A] person is a citizen of the state

in which he is domiciled.”      Id. (citing Lundquist v. Precision

Valley Aviation, Inc., 946 F.2d 8, 10 (1st Cir. 1991)).           “A

person’s domicile is the place where he has his true, fixed home

and principal establishment, and to which, whenever he is absent,

he has the intention of returning.”      Id. (internal citation and

quotation marks omitted).      Moreover, there is a “presumption of

continuing domicile,” and a party can only prove a change in

domicile through objective evidence that establishes:    (1) that he

or she is physically present in the new state, and (2) that he or

she has an intent to remain there.     Id.   “Domicile is determined

as of the time the suit is filed.”     Id. (citations omitted).
Civil No. 18-1205 (FAB)                                                   6

     B.     Forum Selection Clauses

            Courts have recognized two forms of forum selection

clauses: permissive and mandatory.          Permissive forum selection

clauses are “often described as ‘consent to jurisdiction’ clauses,

[and] authorize jurisdiction and venue in a designated forum, but

do not prohibit litigation elsewhere.”       Rivera v. Centro Médico de

Turabo, Inc., 575 F.3d 10, 17 (1st Cir. 2009) (citation omitted).

In contrast, mandatory forum selection clauses “contain clear

language indicating that jurisdiction and venue are appropriately

and exclusively in the designated forum.”          Id.

            To   determine   whether   a   forum    selection   clause   is

permissive or mandatory, courts examine the relevant contract in

its entirety because “there is no general rule for forum-selection

clauses.”    Rivera, 575 F.3d at 17.       Preclusive language, such as

“shall” and “must,” suggests that a clause is mandatory.          Compare

Claudio de León v. Sistema Universitario Ana G. Méndez, 775 F.3d

41, 46 (1st Cir. 2014) (holding that contractual language stating

litigation “shall be submitted to the jurisdiction and competence

of the Court of First Instance of the Commonwealth of Puerto Rico,

San Juan Part” constitutes a mandatory forum selection clause),

with Triangle Cayman Asset Co. 2 v. Prop. Rental & Inv., Corp.,

278 F. Supp. 3d 508, 515-16 (D.P.R. 2017) (Besosa, J.) (finding

that the parties’ agreement to “submit” to the jurisdiction of one
Civil No. 18-1205 (FAB)                                                    7

court without preclusive language “does not strip the jurisdiction

of another”).

IV.   Discussion

      Resto adequately asserts diversity jurisdiction at this stage

in the litigation.      See Padilla-Mangual, 516 F.3d at 31.          First,

Resto seeks over $122,312 in damages, which satisfies the monetary

requirement.     (Docket No. 1 at p. 4.)          Second, Resto maintains

that she is domiciled in Puerto Rico and that the defendants are

domiciled in Georgia.           (Docket No. 1 at pp. 1-2.)           In her

opposition to the defendants’ request for dismissal, Resto states

the following facts in support of her position: (1) the defendants

own residential property in Georgia, and not in Puerto Rico;

(2) the defendants’ LinkedIn profiles state that they live in

Georgia and     run   various    companies   in   Georgia,   while   neither

profile mentions Puerto Rico or any corporation based in Puerto

Rico; (3)   Adam Chance appears on several websites as the owner

or officer of several real estate companies in Georgia; (4) Adam

Chance sold at least 14 properties in 2017, and at least 6

properties in 2018, through one or more of his companies in

Georgia; (5) Adam Chance is registered to vote in Georgia; (6) the

defendants’ Puerto Rico bank account lists their residence in

Georgia as their main address; and (7) the defendants were served

process in this case at their Georgia residence.             (Docket No. 15
Civil No. 18-1205 (FAB)                                            8

at pp. 5-7.)     Accordingly, the Court finds that Resto provides

adequate evidence for diversity jurisdiction at this phase.

       The defendants’ argument regarding the forum selection clause

is unavailing.     The defendants argue that “[t]his Court should

dismiss the case as both parties contractually agreed to litigate

any issue arising from the contract in the Commonwealth of Puerto

Rico, Superior Court of Humacao.”    (Docket No. 11 at p. 13.)   The

agreement states:

       For the interpretation of this contract and for any
       action that might arise from it, the parties submit
       themselves voluntarily to the jurisdiction of the
       Superior Court of the Commonwealth of Puerto Rico,
       Humacao Section.

(Docket No. 11, Ex. 3 at p. 3.)        The defendants suggest that

because Resto agreed to “submit” to state court jurisdiction, the

forum selection clause is mandatory.     (Docket No. 11 at pp. 17-

18.)    While the defendants identify correctly that “both parties

contractually agreed to litigate” in the Superior Court of Humacao,

Resto’s consent to “submit” to the Superior Court of Humacao,

however, does not establish the Superior Court of Humacao as the

exclusive forum in the event of litigation.      See Docket No. 11,

Ex. 3 at p. 3.       Absent from the forum selection clause are

preclusive words, such as “shall” and “must.”    See id.

       After examining the agreement in its entirety, see Rivera,

575 F.3d at 17, the Court finds that the forum selection clause is
Civil No. 18-1205 (FAB)                                                          9

permissive, not mandatory.            See Triangle Cayman, 278 F. Supp.

at 516 (“Mere consent to jurisdiction in one court does not strip

the jurisdiction of another.”).             In Bautista Cayman Asset Co. v.

Maeso-Enseñat, No. 16-2182, 2017 WL 1247879 (D.P.R. Mar. 30, 2017)

(Delgado-Colón, J.), the Court reviewed a forum selection clause

with language nearly identical to the forum selection clause at

issue in this case.        The forum selection clause in Bautista Cayman

stated:

      In case of any litigation arising in relation to this
      contract, to the Loan or the other documents related to
      it, the parties submit themselves to the jurisdiction of
      the General Court of Justice of Puerto Rico.

Id.   at   *2.        Consistent   with    First   Circuit    Court   of   Appeals

precedent, the Court held in Bautista Cayman that the clause was

“an affirmative conferral of personal jurisdiction by consent, and

not a negative exclusion of jurisdiction to other courts.”                     Id.

(citing Autoridad de Energía Eléctrica de P.R. v. Ericsson, Inc.,

201 F.3d 15, 19 (1st Cir. 2000) (holding that a forum selection

clause     stating      that   “[t]his     contract    will   be    governed   and

interpreted pursuant to the Laws of the Commonwealth of Puerto

Rico and the parties agree to submit to the jurisdiction of the

courts     of   the    Commonwealth   of    Puerto    Rico”   did   not    prohibit

litigation in federal district court)).                 The Court reached the
Civil No. 18-1205 (FAB)                                                    10

same conclusion in Triangle Cayman, 278 F. Supp. at 515-16, where

the forum selection clause stated:

      In the event of litigation, [Property Rental] agrees to
      submit and it does hereby submit to the jurisdiction of
      the General Court of Justice, Court of San Juan, Puerto
      Rico, [Property Rental] expressly waiving the right it
      may have to be sued in the Court of its domicile.

Id. at 514. 1

      Because Resto asserts adequate diversity jurisdiction at this

stage and the agreement’s forum selection clause is permissive,

the defendants’ motion to dismiss is DENIED.

V.    Conclusion

      For the reasons above, the defendants’ motion to dismiss

Resto’s complaint is DENIED.        (Docket No. 11.)

      IT IS SO ORDERED.

      San Juan, Puerto Rico, October 23, 2018.


                                          s/ Francisco A. Besosa
                                          FRANCISCO A. BESOSA
                                          UNITED STATES DISTRICT JUDGE


1 In contrast, In re J.R. Insulation Sales & Serv., 482 B.R. 47 (Bankr. D.P.R.
2012) (Casellas, J.) illustrates a mandatory forum selection clause. The forum
selection clause in In re J.R. Insulation stated:

      This contract shall be subject to, and interpreted by the state
      laws of Puerto Rico.      Additionally, the contracting parties
      expressly agree that the state courts of Puerto Rico, only, shall
      be the courts with competent and exclusive jurisdiction to resolve
      the controversies which arise between them in relation to this
      Contract and which require for its elucidation the intervention of
      the judicial authority.

Id. at 50 (affirming the bankruptcy court’s holding that the forum selection
clause is mandatory) (emphasis added).
